Title: To James Madison from James Monroe, 1 July 1804
From: Monroe, James
To: Madison, James



Dear Sir
London July 1. 1804.
I have made it a rule to throw together occasionally what occurr’d to me of fact or remark relative to our affairs, and give it you in a private letter in aid of my publick one. Altho this has been done without method yet I have hoped that you would be able to extract from the melange something that might be useful.
About ten days since one of our vessels the Virga. captn. Dixon (I think it was) was seized by the revenue officers for putting on board a few sheep & pigs for the use of his passengers, without the permit of the govt. & of course contrary to law. She was subject by it to forfeiture & so rigorous is the practice here in such cases that all the parties expected that result. They applied to Mr. Erving & he to me on it. I stated the case to the govt. & requested her discharge on the ignorance of the captn. of the law, which I heard last night was granted, by information from the parties. The official communication is yet to be recd. The truth is that our commerce never enjoyed in any war, as much freedom, and indeed favor from this govt. as it now does. The little bickerings produce no effect on the conduct of this govt. in that respect. It shews the weight which our govt. and country enjoy here. Such are not known to exist, and I am persuaded that this govt. does not wish it known that such do exist. There is a great difference between obtaining a treaty which trenches on their antient usages and pretentions, or what they call their maritime rights, and an accomodation precisely the same in effect, by their own orders to the admiralty. On the same principle, or rather for the same reason, it is not easy to obtain of the govt an avowal that its conduct towards the neutral powers is more moderate & just than heretofore. This is I think precisely the state of things at present. Whether any treaty will be obtained is uncertain. If any is, it is more than probable that it will apply only to seamen, tho’ certainly I shall endeaver to make it as comprehensive as possible, in reference to the objects embraced by my instructions. I do not think that this govt. is likely to change its attitude towards us for the present. I rather think when its passions subside, which have been excited by the trivial topicks known to you, that it may be practicable to get into communication with the minister and put an end to these things at once. To hurry such a communication has appeard to me to be highly improper, since it was not likely to produce the desired effect. If the high tone which it was probable would have been assumed here, had been met with a correspondent one, (and it would not have been easy for me to assume any other) things would have been made worse. And if I had shewn any condescention they would have trampled me under foot. I have therefore remained silent, observing in my whole intercourse a distant but respectful attention to the government & those in power. Whenever we meet, it is on the ground of perfect independance & equality. I do not know that this govt. is likely to change its tone towards us at any time. During the war it seems to be difficult if not impossible for it to do so; and what may happen afterwards it is impossible to forsee. The probability is that we shall gain ground with both powers & Europe generally every day, in war & peace; that is provided all things go right at home.
I dined yesterday in company with eight or ten members of parliament, mostly of the lords. It was observed that our commerce was much pillaged in the W. Indias by French privateers. I replied that in the trade to St. Domingo, I beleived it had been; but that there was no reason to think that the proceeding was sanctiond by the government: that I had heard that the privateers were fitted out from Spanish ports. They asked if that was not cause of complaint agnst. Spain? I replied, if the charge was true, that I thought it was: that our govt. would not be inattentive to its just rights or dignity; but that it took time to know the nature of the injury, by which it shewed its moderation, and was enabled to act with more effect. It is much to be wished that all that W. India brigandage was put an end to, and I think it quite possible to do it. Is all trade with St. Domingo prohibitted by France? I cannot suppose, if it was known to her govt. that we will go into no treaty arrangment with a foreign pow[er] or the blacks, relative to the Island or its trade, that all commerce or barter with it, would be attempted to be prohibitted. It seemed to be admitted by the whole company yesterday that the destiny of all those Islands is in our hands. The same sentiment is probably entertained in some degree in France. I shod. really think then that some agreement might be made with her govt. to let us trade at certain ports, which if necessary might also be sanctioned here, tho’ on that head I can say nothing not having conferrd with the govt. on it. If some of our frigates were made to coast it awhile through the Islands, tho’ under secret orders to touch no vessel, yet it might perhaps impose an useful awe on the freebooters, that infest them and us. They might enter the mississippi &ce, as a pretext, or even any of the Islands of the several powers owning them. Such a mov’ment would be felt by Spain, & observed by all.
   
   This hint is suggested with diffidence.

 I shod. think that a very peremptory tone might be taken with Spain on that subject. Her minister has I fear been injured by being too much caressed and favored. It is time he knew the difference between the present state of things & that wh. existed when he arrived there. The UStates have taken an imposing attitude and they can very easily preserve it. He ought to be sensible that his tone is calculated to injure his country & ruin himself.
Ld. St. Helens asked me yesterday how Mr. Merry was: I told him well I beleived. He said he had not lately heard from him, but that he wished him well and hoped he succeeded: I replied in terms of civility. I perceived by this that he knew nothing of the Etiquette story, tho’ he is in the diplomacy of the country, & at present a lord in waiting: I inferr’d from that circumstance that the government gave no eclat to the incident; I am the more inclined by it to think that the report wh. I heard first of his being instructed to conform is correct, or to suspect, if not acted on, that it is left in the present state, in the expectation it may be useful in a certain view & to a certain description of persons where he is. If the latter is the case it would be a singular incident in the history of political maneuv’ring. While the great outline of the govt. is friendly to the UStates, a little chimney corner bickering, is affected to be kept up, with intention to counteract the effect of the greater measures: carried on too in a manner as it were secret, & not avowed—for they have never spoken to me about it, or manifested a desire to withdraw the mission & terminate the relations between the govts. I rather think this govt. can never act in that manner—that in leaving it unacted on, if such is the case, it has been owing to the vast pressure of other business; to a desire to get further information &ce; perhaps to the expectation that I may finally speak to them about it, as I shall certainly do, when advised by you that the affr. is still open, or invited by a favorable occasion. Permit me to remark that I think the incident ought to be lost sight of altogether in official communications to Congress, especially in the opening of the session, if not settled before, and if the present friendly deportment towards us is preserved, that in doing justice to the several powers with whom we have relation, a reference to this deportment by this power will not only shew how much the presidents mind is above such a trifling occurrence but produce good effect in other respects. The adjustment of the claims with both governments & payment, if such is the case, is a topick on wh. a conciliatory remark may also be made. If wound up amicably without my speaking to this govt., Mr. Merry ought to know the fact and that I was never instructed so to do. Perhaps when Mr. Thornton arrives it may be terminated, & that he may even assist in bringing it to a proper issue. Very sincerely I am dear Sir yours
Jas. Monroe
